[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT BY DEFAULT
This action, by writ and complaint claiming damages, came to this court on March 21, 1995, and thence to the present time when the plaintiff appeared, but the defendants, Connecticut Federation of Refugee Assistance Association, Inc. and Van Ly Chau, aka Chau Van Ly, aka Vanly Chau, aka Chau Vanly, made default of their appearances.
The court finds that the writ and complaint were duly served upon the defendants as appears by the return of service endorsed thereon.
The court, having heard the plaintiff and/or examined the plaintiff's Affidavit of Debt and Bill of Costs, finds that the plaintiff has sustained damages as alleged in said complaint.
Whereupon it is adjudged that the plaintiff recover from the defendants the amount of $50,306.00 in damages and costs taxed at $801.44.
Dated at New Britain, Connecticut this 3rd day of November, 1999.
BY THE COURT,
Kremski, J.T.R.